384 F.2d 743
Richard Charles MEIER, Appellant,v.UNITED STATES of America, Appellee.
No. 21013.
United States Court of Appeals Ninth Circuit.
October 16, 1967.

Stephen C. Williams, Concord, Cal. for appellant.
Eugene G. Cushing, U. S. Atty., Charles W. Billinghurst, Asst. U. S. Atty., Tacoma, Wash., for appellee.
Before BROWNING and DUNIWAY, Circuit Judges, and BYRNE, District Judge.
PER CURIAM:


1
We have examined the record and are satisfied that the evidence of appellant's guilt was more than sufficient, that there was no error in the admission of evidence, that appellant had effective assistance of counsel, and that appellant's motion for new trial was properly denied.


2
The rule announced in United States v. Wade, 388 U.S. 218, 87 S.Ct. 1926, 18 L.Ed.2d 1149 (1967), and Gilbert v. State of California, 388 U.S. 263, 87 S.Ct. 1951, 18 L.Ed.2d 1178 (1967), is not available to appellant since the lineup complained of did not occur after June 12, 1967. See Stovall v. Denno, 388 U.S. 293, 296, 87 S.Ct. 1967, 18 L.Ed.2d 1199 (1967). Nothing in the record suggests a denial of due process. 388 U.S. at 301-302, 87 S.Ct. 1967.


3
Affirmed.